DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Igor Abramov on 02/16/2022.
The application has been amended as follows: 

A deployable antenna system comprising a rigid paraboloid reflecting dish, said dish made with shape memory material into a paraboloid shape, said dish having a , near, or above the transition temperature of said material transforming , and a feed having a stowed configuration and a deployment configuration, said feed made of shape memory material, said feed upon being heated to, near, or above the transition temperature of said material transforming from said stowed configuration to said deployed configuration.
The antenna system of Claim 1 wherein heating of said dish is configured to be effected by at least one external heater.
The antenna system of Claim 1 wherein heating of said dish is configured to be effected by passing electric current through said dish
The antenna system of Claim 1 comprising a heat pipe heat exchanger, wherein said dish comprises a hollow sealed shell, said shell further comprising a configured for transporting a working thermal compound in liquid or vapor phase
The antenna system of Claim 1 wherein said feed, in said deployed configuration, comprising a tubular structure
The antenna system of Claim 5 wherein heating of said feed is configured to be effected by at least one externally located heater.
The antenna system of Claim 5 wherein heating of said feed is configured to be effected by passing electric current directly therethrough.
The antenna system of Claim 5 wherein said feed comprising, in said stowed configuration, a hollow axially pleated cylindrical shell, and in said deployed configuration, said tubular structure is a smooth elongated tubular structure.
The antenna system of Claim 5 wherein said feed comprising in said stowed configuration a flattened tubular ribbon
The antenna system of Claim 5 wherein said feed comprising, in said stowed configuration, at least two nested co-axial tubular telescopic elements,  having an outermost telescopic element and an innermost telescopic element, said innermost element nesting inside said outermost element, said feed further comprising an actuator, said actuator comprising at least two  having a first end and a second end, said first end connected to said outermost element, said second end connected to said innermost element, said actuator made of shape memory material, said actuator upon being heated to, near, or above the transition temperature of said material extending longitudinally, said actuator configured to extend said elements 
The antenna system of Claim 10 wherein said actuator comprising a helical coil, said coil disposed co-axially with said telescopic elements, said coil comprising inner diameter greater than said telescopic elements, said coil comprising two ends having a first end and a second end, said coil connected by said first end to said outer telescopic element and by said second end to said inner telescopic element, said coil, in a stowed configuration, near, or above the transition temperature of said memory shape material configured to extend said telescopic elements to 
The antenna system Claim 10 wherein said actuator comprising at least one elongated rod, said rod made of shape memory material, said rod folded in stowed configuration, said rod comprising two endshaving a first end and a second end, said first end connected to said outermost telescopic element, said second end connected to said innermost telescopic element, said rod extending from said stowed configuration to a deployed configuration upon being heated to, near, or above the transition temperature of said memory shape material, said rod configured to extend 
 The antenna system Claim 10 wherein heating of said actuator is configured to be effected by passing electric current through said actuator 
The antenna system Claim 10 wherein heating of said actuator is configured to be effected by at least one external heater.
The antenna system Claim 10 comprising a heat pipe.
The antenna system Claim 5 , near, or above the transition temperature of said materialconfigured to transform into said deployed configuration, said support connected at its proximal end to said feed, said support connected at its distal end to said secondary reflector, said deployed configuration of said support comprising an elongated shape.
The antenna system Claim 16 wherein said support in said stowed configuration comprises a coiled rod.
The antenna system Claim 16 wherein said support in said stowed configuration comprises an axially pleated tubular structure, said structure further comprising at least one longitudinal aperture.
The antenna system Claim 16 wherein heating of said support is configured to be effected by passing electric current through said support 
The antenna system Claim 16 wherein heating of said support is configured to be effected by at least one external heater.
The antenna system Claim 16 wherein said support comprising a heat pipe.
An antenna system comprising a rigid paraboloid reflecting dish, said dish made with shape memory material into a paraboloid shape, said dish having a stowed configuration and a deployed configuration, said dish in said stowed configuration comprising a radially pleated sheet, said deployed configuration comprising a paraboloid, wherein pleats of said sheet in said stowed configuration are co-linear with an axis of said paraboloid, said dish upon being heated to, near, or above the transition temperature of said material transforming from said stowed configuration to said deployed configuration, and configured to transform into said deployed configuration upon application of heat at, near, or above the transition temperature of said material
The antenna system Claim 21 wherein heating of said support is configured to be effected by passing electric current through said support 
The antenna system Claim 21 wherein heating of said support is configured to be effected by at least one external heater.
The antenna system Claim 21 comprising a heat pipe.
29. A method of deploying a paraboloid antenna, comprising: providing a deployable paraboloid reflector, said reflector made from a shape memory material, said reflector in its stowed configuration comprising radially pleated shape, said reflector in its deployed configuration comprising a paraboloid, said reflector for deployment heated to a temperature at or above transition temperature of said shape memory material to cause said reflector to transition from said stowed configuration to said deployed configuration, and providing a feed having a stowed configuration and a deployment configuration, said feed made of shape memory material, said feed upon being heated to, near, or above the transition temperature of said material transforming from said stowed configuration to said deployed configuration.
 The method of Claim 29, wherein said feed further comprises a tubular telescopic feed,the deployed configuration, said feed further comprising a deployment mechanism, said mechanism made from memory shape material, , near, or above the transition temperature of said shape memory material to cause said mechanism to extend said feed into said deployed configuration.
 The method of Claim 29, wherein said , in said deployed configuration comprising a lumen sufficient for propagating electro-magnetic radiation, and applying heat to said feed at, near, or above the transition temperature of said shape memory material to cause said feed to transition from said stowed configuration to said deployed configuration.

Reasons for Allowance
Claim 1-25 and 29-31 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and 29, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…a feed having a stowed configuration and a deployment configuration, said feed made of shape memory material, said feed upon being heated to, near, or above the transition temperature of said material transforming from said stowed configuration to said deployed configuration…”
The antenna arrangement and configuration provides a novel antenna system for deployment not realized by the prior art of record.
For example, Gelb (US 20170201031 A1) teaches a deployable antenna system comprising a rigid paraboloid reflecting dish (e.g., see 110 in FIG. 3), said dish made with shape memory material into a paraboloid shape (e.g., see Para. 30), said dish 
For example, Hwang (KR 101868768 B1) teaches a deployable antenna system comprising a rigid paraboloid reflecting dish (e.g., see 4 in FIGS. 4-5, 9-10, 13-14), said dish made with shape memory material (e.g., see English description), said dish having a stowed configuration (e.g., see FIG. 5, 9) and a deployed configuration (e.g., see FIG. 4, 10), said dish in said stowed configuration comprising a radially pleated sheet (e.g., as shown), said deployed configuration comprising a flat circular shape, said dish upon being heated to, near, or above the transition temperature of said material transforming from said stowed configuration to said deployed configuration. Hwang does not teach the remaining limitations of the claims including a paraboloid shape and a feed of shape memory material that may also be deployed by being heated. There is no reason or suggestion in the prior art references of record for one of ordinary skill in the art to modify Hwang to include the above features.
For example, Hill (US 20040085615 A1) teaches a deployable antenna system comprising a rigid reflecting dish (e.g., see 6 in FIGS. 8-9), said dish made with shape memory material into a parabola (e.g., see Para. 9), said dish having a stowed configuration and a deployed configuration, said deployed configuration comprising a 
Dependent claim 2-25 is allowable based on its dependence on claim 1. Dependent claim 30-31 is allowable based on its dependence on claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 101713306 B1 (Kim) teaches antenna unit including a shape memory polymer composites.
US 20110298688 A1 (Mazlouman) teaches a helical shape antenna utilizing a shape memory alloy spring actuator. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845